Exhibit 10.1
[Endocare, Inc. Letterhead]
October 2, 2008
Dear Terry:
It is a pleasure to extend you an offer of employment to join Endocare, Inc.
(the “Company”) as Interim Chief Executive Officer and Interim President,
reporting to the Company’s Board of Directors. This position qualifies as a
Section 16 Officer. Your employment with Endocare commences on October 2, 2008.
In addition, you will continue as a member of the Company’s Board of Directors.
The following information outlines the details of this offer:

     
Employment Status:
  Regular, full time, exempt status.      
Compensation:
  Your salaried rate will be $12,500 per pay period (annualized at $300,000 per
year), with pay periods on the 5th and the 20th of each month.      
Benefits:
  You will be eligible for Endocare’s employee Benefits Program in accordance
with Endocare’s current policies. Additional details regarding these plans and
the effective date of your eligibility under each will be forthcoming.      
Stock Options:
  On October 2, 2008, the Compensation Committee will grant to you 50,000
incentive stock options under the Company’s 2004 Stock Incentive Plan. The
exercise price of these stock options will be the closing price of the Company’s
Common Stock on The NASDAQ Capital Market on October 2, 2008. The stock options
will vest in five equal monthly installments on November 2, 2008, December 2,
2008, January 2, 2009, February 2, 2009 and March 2, 2009, with vesting
accelerated if the Company appoints a new Chief Executive Officer before
March 2, 2009 and you remain employed by the Company until such appointment.
Additional terms applicable to the grant will be outlined in a stock option
agreement, which will be based on the standard form stock option agreement under
the Company’s 2004 Stock Incentive Plan.      
Term of Employment:
  While we hope your employment relationship with Endocare will be mutually
beneficial, it should be recognized that neither you, nor we, have entered into
any contract of employment, express or implied. Your employment relationship
with Endocare is “at will.” This means that your employment may be terminated at
any time, with or without cause, and with or without notice by you or by the
Company. Any contrary

 



--------------------------------------------------------------------------------



 



Terrence A. Noonan
Offer Letter
October 2, 2008
Page 2 of 2

     
 
  representations or agreements which may have been made to you are superseded
by this offer. The at-will nature of your employment described in this offer
letter shall constitute the entire agreement between you and the Company
concerning the duration of your employment and the circumstances under which
either you or the Company may terminate the employment relationship. No person
affiliated with the Company has the authority to enter into any oral agreement
that changes your at-will status of employment with the Company. This “at will”
relationship can only be changed by action of the Compensation Committee of our
Board of Directors. By signing below and accepting this offer, you acknowledge
and agree that length of employment, promotions, positive performance reviews,
pay increases, bonuses, increases in job duties or responsibilities, and other
changes during employment will not change the at will term of your employment
with the Company and will not create any implied contract requiring cause for
termination of employment.
 
   
Conditional Offer:
  This offer is contingent upon your producing documents required under the
Immigration Reform and Control Act establishing your legal right to work in the
United States; favorable reference checks, criminal background, and education
verification results; and your signing the Company’s agreements regarding
confidentiality, proprietary information, and arbitration, as well as other
necessary employment documents that will be provided to you.

On behalf of Endocare, I’d like to thank you for your willingness to serve as
our Interim Chief Executive Officer and Interim President. To indicate your
acceptance, please sign below and return to Human Resources. Should you have any
questions or concerns regarding the offer, please feel free to contact me at
(949) 450-5404.
Sincerely,
/s/ Suzanne Douglass
Suzanne Douglass
Vice President, Human Resources

          Agreed and Accepted by:   /s/ Terrence A. Noonan     10/2/08          
    Terrence A. Noonan   Date

 